               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                         No. 5:18-CR-263-FL-1


UNITED STATES OF AMERICA,                :
                                         :
      v.                                 :
                                         :
TAMARA PERRY MCCAFFITY,                  :
         Defendant.                      :


           FINAL ORDER OF FORFEITURE OF REAL PROPERTY
              KNOWN AS 5 ELMRIDGE COURT, DURHAM, NC

      WHEREAS, upon the United States’ Motion for a Final Order of Forfeiture and

the underlying records in the docket, the Court makes the following findings:

      1.     On July 17, 2018, an Information was filed against Defendant TAMARA

MCCAFFITY charging the Defendant in Count One with Conspiracy to Commit

Health Care Fraud in violation of 18 U.S.C. § 1349 [DE-4];

      2.     The Information gave notice of the United States’ intention to seek the

forfeiture of the following real property (collectively the “Real Property”), pursuant to

18 U.S.C. § 982(a)(7) as gross proceeds traceable to the Defendant’s violation:

             a. 11222 EMPIRE LAKES DRIVE, RALEIGH, NORTH CAROLINA
                27617 (“11222 EMPIRE LAKES”);

             b. 648 CRYSTAL BAY LANE, ORLANDO, FLORIDA 32828, (“648
                CRYSTAL LN.”);

             c. 5 ELMRIDGE COURT, DURHAM, NORTH CAROLINA, (“5
                ELMRIDGE CT.”);
      3.    The legal description for 5 ELMRIDGE COURT, DURHAM, NORTH

CAROLINA is more specifically described as follows:

            Being all of Lot 51 in Stoneridge Subdivision, Phase 1 as shown
            on Plat recorded in Plat Book 130, Page 41, Durham County
            Registry;

      4.    A Lis Pendens giving notice of the United States’ intent to forfeit 5

ELMRIDGE COURT, DURHAM, NORTH CAROLINA was filed with the Durham

County Clerk of Superior Court on September 18, 2018, Case No: 18-M-1035;

      5.    On October 19, 2018, Defendant entered a guilty plea pleading guilty to

Count One, Conspiracy to Commit Health Care Fraud in violation of 18 U.S.C. § 1347

[DE-13];

      6.    As part of the Plea Agreement, Defendant agreed to the forfeiture of the

Real Property pursuant to 18 U.S.C. § 982(a)(7) as proceeds of the Defendant’s

violation and/or as substitute property pursuant to 21 U.S.C. § 853(p) to satisfy a

forfeiture judgment in the agreed amount of $771,269.00;

      7.    A Preliminary Order of Forfeiture forfeiting the Real Property pursuant

to 18 U.S.C. § 982(a)(7) and 21 U.S.C. § 853(p) was entered on February 15, 2019

[DE-29];

      8.    The Preliminary Order of Forfeiture:

            a. Ordered the forfeiture of the Real Property pursuant to 18 U.S.C.
               § 982(a)(7) and 21 U.S.C. § 853(p);

            b. Ordered that the forfeiture was final as to the interests of the
               Defendant pursuant to Fed. R. Crm. P. 32.2(a)(4)(B);


                                        2
             c. Ordered that any person other than the Defendant claiming any
                legal interest in the Real Property must file a petition with the Court
                within the time period for the filing of third-party claims as set forth
                in 21 U.S.C. § 853(n); and

             d. Retained jurisdiction to enforce the Preliminary Order of Forfeiture
                and amend it as necessary pursuant to Fed. R. Crm. P. 32.2(e);

      9.     The Defendant was sentenced and a Judgment was entered on February

15, 2019 [DE-31] and that Judgment incorporated the Preliminary Order of

Forfeiture by reference;

      10.    The United States published notice of this forfeiture action and the

intent of the United States to dispose of the Real Property in accordance with

Fed.R.Crm.P. 32.2(e), and such publication notified all parties of their right to

petition the Court for a hearing to adjudicate the validity of their alleged interest in

the Real Property, beginning on February 20, 2019 and continuing for at least thirty

(30) consecutive days, on the www.forfeiture.gov website [DE-45];

      11.    The Real Property known as 5 ELMRIDGE COURT, DURHAM,

NORTH CAROLINA, is titled to TAMARA MCCAFFITY;

      12.    The United States sent direct written notice of the Preliminary Order of

Forfeiture in accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(6) to all persons

who reasonably appeared to be a potential claimant with standing to contest the

forfeiture of the Subject Property in the ancillary proceeding, which included the

following persons:

             a. Chase Home Mortgage Corporation;
             b. Chase Home Mortgage Corporation c/o Pennsylvania Secretary of

                                           3
                  State;
             c.   Edward Leslie McCaffity;
             d.   Dwayne Gray c/o Matthew W. Buckmiller, Esq.;
             e.   Wake County Tax Office;
             f.   Wells Fargo Bank N.A., c/o Corporation Service Company;
             g.   Wells Fargo Bank N.A., Attention Legal Department;
             h.   Coastal Federal Financial Group LLC, Attention Legal Department;
             i.   Coastal Federal Financial Group LLC c/o Willard Ross, Registered
                  Agent;
             j.   MERS, Attention Legal Department;
             k.   MERS c/o The Corporate Company;
             l.   Florida Department of Revenue;
             m.   Orange County Tax Collector; and
             n.   Durham County Tax Office;

       [DE-54];

       13.   Service upon 5 ELMRIDGE CT was executed by posting the Preliminary

Order of Forfeiture on the property by an agent of the United States Marshal’s

Service on March 5, 2019 [DE-35];

       14.   The following petitions were filed in relation to 5 ELMRIDGE CT:

             a. JP MORGAN CHASE BANK, NA (CHASE) [DE-51]; and
             b. BRUCE STROTHER [DE-74];

       15.   The other petitions filed related to property other than 5 ELMRIDGE

CT.;

       16.   The United States filed a response to the Petitions [DE-66] which

indicated that after payment of costs incurred by or on behalf of the United States

Marshals Service (USMS) for the seizure, maintenance, forfeiture and sale of the Real

Property, the United States would pay any past due real property taxes as well as the

pro rata share of state or local real property taxes from January 1, 2019 through the


                                         4
date of the entry of the Final Order of Forfeiture;

      17.    The United States’ Response also recognized the first lien of CHASE on

the 5 ELMRIDGE CT. property;

      18.    On August 19, 2019 this Court entered an order resolving the Petitions

[DE-67], allowing CHASE’S Petition and reciting that the Government will recognize

the interests of petitioners in the following order:

             a. The costs incurred by or on behalf of the United States Marshals

                 Service for the seizure, maintenance, forfeiture and sale of the

                 property shall be paid in full in priority to any other claim or interest,

                 as provided by 21 U.S.C. §881(e)(2)(A)(i);

             b. The United States recognizes and will pay any past-due state or local

                 real property taxes as well as the pro-rata state or local real property

                 taxes owing from January 1, 2019, through the date of entry of a final

                 order of forfeiture;

             c. The United State recognizes the lien of … JP Morgan Chase Bank

                 (as a first lien on the 5 Elmridge Court, Durham, North Carolina

                 property);

      19.    CHASE has consented to the entry of this Final Order of Forfeiture;

      20.    The United States filed a motion to dismiss [DE-76] the petition of

BRUCE STROTHER;

      21.    On December 9, 2019, the Court entered an Order [DE-79] granting the


                                            5
United States’ motion to dismiss and denying BRUCE STROTHER’S petition.

      NOW, THEREFORE, it is ORDERED, ADJUDGED AND DECREED that:

      1.     Pursuant to Fed. R. Crim. P. 32.2(6)(c)(2) and 21 U.S.C. § 853(n)(7), the

Preliminary Order of Forfeiture entered on February 15, 2019 [DE-29], ordering the

forfeiture of 5 ELMRIDGE CT. pursuant to 18 U.S.C. § 982(a)(7) and 21 U.S.C.

§ 853(p), is now final;

      2.     All right, title and interest to 5 ELMRIDGE CT. described in Paragraph

3, above, is hereby condemned, forfeited and vested in the United States of America

and the United States has clear title to 5 ELMRIDGE CT. and may warrant good title

to any subsequent purchaser or transferee;

      3.     The United States Marshals Service (USMS) is authorized to dispose of

5 ELMRIDGE CT. in accordance with the law;

      4.     The gross sales price of 5 ELMRIDGE CT. shall not be less than an

amount sufficient to pay CHASE that amount set forth in Paragraph 5, below,

without first providing CHASE an opportunity to consent in writing to the sale at

such price or, in the alternative, elect to tender to the United States an amount equal

to such price and purchase the property itself. CHASE’s election and/or consent to

sale, if necessary, shall be provided within seven (7) calendar days of any request by

the United States and consent shall not be unreasonably withheld;

      5.     Upon the sale of 5 ELMRIDGE CT. the proceeds of the sale shall be

distributed in the following priority, to the extent proceeds are available:


                                           6
            a. First, to the USMS pursuant to 21 U.S.C. § 881(e)(2)(A)(i), any and
               all costs and expenses incurred by the USMS in connection with the
               seizure, maintenance, forfeiture, marketing and sale of the property;
               escrow fees; insurance costs, if any; commissions, if any; document
               recording fees not paid by the buyer; title fees; and transfer taxes;

            b. Second, to the DURHAM COUNTY TAX COLLECTOR for all unpaid
               real property taxes due and owing through the date of the entry of
               this Final Order of Forfeiture; provided, however, that the United
               States shall not be liable for the payment of state or local property
               taxes from the date of the entry of this Final Order of Forfeiture;

            c. Third, to CHASE, the amount of $56,587.85 as of December 23, 2019
               for principal and interest at the contract rate of 2.750 percent, plus
               a $4.26 per diem thereafter; provided, however, that the amount due
               to CHASE shall be reduced by any future loan payments credited to
               the account and an equal amount returned to the person(s) who
               remitted such payments to the extent the payor(s) can be identified;
               and

            d. Finally, any remaining balance shall be forfeited to the United States
               and shall be disposed of according to law;

      6.    Any lienholder listed in Paragraph 5, above, may maintain a hazard

insurance policy with respect to the property through the date of the USMS’s closing

of sale, and shall be reimbursed from the net sales proceeds (to the extent such

proceeds are available after the payment of all expenses, claims and liens) for the

actual cost of such insurance upon submission of proof of premiums paid to the USMS;

      7.    Other than those interests recognized herein, no other person or entity,

shall have any right, title or interest in 5 ELMRIDGE CT. and any and all liens are

hereby released as of the date of the USMS’ closing of the sale of 5 ELMRIDGE CT.;

and

      8.    The United States District Court shall retain jurisdiction for the purpose

                                         7
of enforcing this Final Order of Forfeiture.

      SO ORDERED, this the 13th day of January, 2020.




                                        ____________________________________
                                        LOUISE W. FLANAGAN
                                        UNITED STATES DISTRICT JUDGE




                                           8
